59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles T. SHERWIN, Plaintiff-Appellant,v.UNITED STATES of America;  Donald L. Robinson, Defendants-Appellees,andSTATE of North Carolina, Defendant.
No. 94-2632.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 23, 1995.

Charles T. Sherwin, Appellant Pro Se.  Charles Edwin Hamilton, III, Office of The United States Attorney, Raleigh, NC, for Appellees.
Before WIDENER, HALL, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his civil action on res judicata grounds, imposing a prefiling injunction, and denying his Fed.R.Civ.P. 59(e) motion to alter or amend that judgment.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sherwin v. United States, No. CA-94-48-3-BR (E.D.N.C. Nov. 11 & 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED